Citation Nr: 1731689	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-03 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a higher evaluation for psoriatic arthritis and degenerative joint disease of the left knee, status post total knee replacement, currently rated as 10 percent disabling prior to April 7, 2014, and 30 percent disabling from June 1, 2015. 

2. Entitlement to a higher evaluation for psoriatic arthritis and degenerative joint disease of the right knee, currently 10 rated as percent disabling.

3. Entitlement to a higher evaluation for degenerative disc disease with spondylosis of the lumbosacral spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the electronic claims file.

These matters were previously before the Board in March 2014.  At that time, the issues pertaining to higher ratings for the knees were remanded for the purpose of obtaining a VA knee examination.  Three additional issues - namely, entitlement to an evaluation in excess of 20 percent for degenerative disc disease with spondylosis of the lumbosacral spine (previously rated as lumbosacral strain); entitlement to restoration of a 20 percent evaluation for psoriatic arthritis of the right hand, effective September 1, 2010, to include the issue of whether the reduction to a 10 percent evaluation was proper; and entitlement to restoration of a 20 percent evaluation for psoriatic arthritis of the left hand, effective September 1, 2010, to include the issue of whether the reduction to a 10 percent evaluation was proper were remanded for issuance of a Statement of the Case (SOC) per Manlincon v West, 12 Vet App 238 (1999).  The RO subsequently issued an SOC addressing all three issues in July 2014.  The Veteran thereafter perfected an appeal as to the lumbar spine issue only. See August 2014 Statement from Veteran.  Accordingly, the issues pertaining to the hands are not properly before the Board at this juncture. See VA Form 8, Certification of Appeal; see also May 2017 Written Brief Presentation, The American Legion.

Of note, the Veteran underwent a total left knee replacement during the course of the appeal.  A July 2014 rating decision granted service connection for total left knee replacement with history of degenerative joint disease, and assigned a 100 percent evaluation, effective April 7, 2014 (see 38 C.F.R. § 4.71a, DC 5055), and a 30 percent evaluation effective June 1, 2015.  The appeal for a higher rating for the left knee disability continues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

With this in mind the Board has reviewed the Veteran's most recent VA back and knee examination findings from February 2016, and concludes these findings do not meet the specifications of Correia.  In particular, the Board notes that the findings from the 2016 examinations appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Given this, the Board is not satisfied that the examination findings are adequate for contemporaneous ratings.  Further examination thus is necessary under 38 C.F.R. § 3.159 (c)(4). See also 38 C.F.R. § 4.2 (indicating it is incumbent on the Board in this circumstance to obtain all necessary additional findings)/

One must also consider that the Veteran underwent a total left knee replacement in April 2014 (so since the Board's prior March 2014 remand).  Therefore, a "retrospective" medical opinion is needed to assist in determining the functional limitations of his left knee under the specifications of Correia, if possible. See Chotta v. Peake, 22 Vet. App. 80 (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Comment also is needed concerning the status of his left knee going forward, that is, since the total knee replacement.  

The record suggests that the Veteran receives ongoing VA treatment for this knees and low back.  Therefore, all additional records should be obtained and associated with the claims folder so they may be considered.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right and left knee (status post left knee replacement) disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.  Any indicated evaluations, studies, and tests should be conducted, to include all range of motion studies.

a. Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for each knee for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

c. The VA examiner should comment as to whether range of motion measurements of the left knee on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the period of time before the Veteran had a total knee replacement (i.e., prior to April 7, 2014). See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  If those measurements can be estimated, the estimations should be stated.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

3. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected degenerative disc disease with spondylosis of the lumbosacral spine. The claims file must be made available to the examiner in conjunction with the examination.  The examination report should indicate that the claims file was reviewed.

a. Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing of the thoracolumbar spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," or "nonweight-bearing" then the examiner must specifically indicate that such testing cannot be done. 

b. The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must provide an explanation why that is so. 

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. 

4. Thereafter, review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




